Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0031, line 1, “input data mod mod” should read “input data mod”.  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities: 
In claim 18, line 1, “one-to-one/many” should read “one-to-one or one-to-many” or “one-to-one and one-to-many” as it is unclear if the “/” is meant to be interpreted as and, or, or and/or. For the sake of prosecution, the limitation will be interpreted as “one-to-one and one-to-many”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
With regards to claims 1, 19, and 20, the claims recite the limitations of receiving a plurality of emotion cues being presented by a secondary user based upon one or more of the subject’s facial expressions, body posture, and/or speech and determining, by machine learning, that the plurality of emotion cues indicate conflicting emotions of the secondary user
Claims 2-18 are rejected under 112(a) by virtue of their dependency from claim 1 and thereby including the limitations specified above.
Claim 17 recites the limitations optimizing the conflicting emotions resolution message by relaying relevant information combining a plurality of contextual pieces to maximize a satisfaction rate using a reward function. These limitations are functional language that are not sufficient to meet the written description requirement of 112(a) alone (see MPEP 2161.01) and thereby require additional support from the rest of the disclosure. The rest of the disclosure does not provide sufficient detail of the limitations for one skilled in the art to reasonably conclude that the inventors had possession of the claimed invention at the time of filing as the limitations are computer-implemented functional claim limitations are require sufficient description of the hardware and algorithm to perform the function. Additionally, one skilled in the art would not be able to define the limitations as the terms optimizing, relevant information, and contextual pieces are not defined in the claims or specification. The hardware is sufficiently described in paragraphs 0010-0028 of the instant application, but the algorithm in paragraphs 0039, 0046, and 0052 is insufficient for one skilled in the art to reasonably conclude the inventors had possession of the claimed invention at the time of filing as the steps of optimizing the conflicting emotions resolution message and relaying relevant information combining a plurality of contextual pieces. While the reward function is defined in paragraph 0046, the steps are not defined with sufficient specificity for one skilled in the art to understand the intended limitations and if the inventors had possession of the claimed invention at the time of filing as the steps do not define the user’s satisfaction rate and optimization.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation optimizing an output information stream by a feedback learning mechanism. The term “optimizing” is a relative term which renders the claim indefinite. The term “optimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide a standard for the limitation of the “output information stream” and what is intended by optimizing the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld (US PGPub 20140118225), in view of Cunico et al. (US PGPub 20160042226), .
In regards to claims 1, 19, and 20, Jerauld teaches a computer-implemented method (CIM) [claim 1] (Paragraph 0056 teaches a method), a computer program product (CPP) [claim 19] (Paragraph 0157), and a computer system (CS) [claim 20] (Abstract; Paragraph 0040), for use by a primary user equipped with an augmented reality (AR) system (Paragraph 0044 teaches an AR display system worn by the wearer (primary user)), the CIM, CPP, and CS comprising: 
a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150 teaches various storage media types that store the applications for the apparatus); and computer code (Paragraphs 0149-0150) stored on the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions for causing a processor(s) set to perform (Paragraph 0149) at least the following operations [claim 19]: 
a processor(s) set (Fig 20, Ref 2015; Paragraph 0150); a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150); and computer code (Paragraphs 0149-0150) stored on the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions for causing the processor(s) set to perform (Paragraph 0149) at least the following operations [claim 20]:
receiving a plurality of emotion cues (Abstract; Paragraph 0038 teaches the device scans and recognizes emotional states of a subject in the user’s field of view) being presented by a secondary user (Abstract; Paragraph 0038 teach the emotional states are of a subject (secondary user) in the wearer’s (primary user’s) field of view), with the emotion cues being based, at least in part, upon one, or more, of the following informational sources: the secondary user's facial expressions (Paragraphs 0038, 0105 teach the device detecting expressions on the subject’s face), the secondary user's body posture / movement (Paragraphs 0038, 0105 teach the device detecting the body posture and gestures (movements) of the subject to determine emotional states of the subject), and/or the secondary user's speech (Paragraphs 0038, 0118, 0133 teach the device can determine emotional states by analyzing audible inputs including speech), 
generating a message including natural language text that indicates the emotions (Fig 16A, Ref 1604; Paragraphs 0038, 0144 teach feedback given to the wearer about the subject’s emotional state including visually in the form of a natural language message (“Audience appears bored”)), and 
sending the message for presentation by the AR subsystem (Fig 16A/B; Paragraph 0144 teach the feedback being displayed to the wearer by the display of the AR system), in human understandable form and format (Fig 16A/B; Paragraph 0144), to the primary user (Paragraph 0144).
Jerauld does not teach determining, by machine logic, that the plurality of emotion cues indicate conflicting emotions of the secondary user; generating, by machine logic, a conflicting emotions message including natural language text that indicates the conflicting emotions; sending the conflicting emotions message for presentation by the AR subsystem. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld with the teachings of Cunico, as both references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld to include the step of determining that the various sentiment analyses show conflicting emotional states of the subject and communicating such to the user/wearer of the system using the natural language messages of Jerauld. Upon such modification, the method and system of Jerauld would include determining that the plurality of emotion cues indicate conflicting emotions of the secondary user; generating a conflicting emotions message including natural language text that indicates the conflicting emotions; and sending the conflicting emotions message for presentation by the AR subsystem. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide the wearer/user insight into the subject’s emotional state when their emotional cues are in conflict such as when a subject is lying or uncomfortable.
Jerauld in view of Cunico does not explicitly teach the determining of conflicting emotions and generating the confliction emotions message are performed by machine logic. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject using machine learning algorithms (Abstract; Paragraph 0020).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico with the teachings of Kalinli-Akbacak, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional determining, by machine logic, that the plurality of emotion cues indicate conflicting emotions of the secondary user; and generating, by machine logic, a conflicting emotions message including natural language text that indicates the conflicting emotions. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
In regards to claim 2, Jerauld further teaches presenting the conflicting emotions message to the primary user as visual overlay text presented in AR goggles included in the AR system (Abstract; Paragraph 0144; Figs. 15A/B, 16A/B show visual feedback given to the user on the see-through AR device (glasses/goggles)).
In regards to claim 3, Jerauld further teaches wherein: 
the determination that the plurality of emotion cues indicate conflicting emotions is performed, at least in part, by machine logic of the AR subsystem (the determination of conflicting emotions by machine logic is taught above in claim 1, though specifically by the AR subsystem, Jerauld Fig 6A/B; paragraphs 0040, 0065-0066 teach the processing unit (Fig 1, Ref 4) is connected to and a part of the AR system and performs the process of the system which would include the determination of conflicting ; and 
the generation of the conflicting emotions message is performed, at least in part, by machine logic of the AR subsystem (the generation of the conflicting emotions message by machine logic is taught above in claim 1, though specifically by the AR subsystem, Jerauld Fig 6A/B; paragraphs 0040, 0065-0066 teach the processing unit (Fig 1, Ref 4) is connected to and a part of the AR system and performs the process of the system which would include the generation of the conflicting emotions message using machine logic of Jerauld in view of Cunico and Kalinli-Akbacak of claim 1).
In regards to claim 4, Jerauld further teaches wherein: 
the determination that the plurality of emotion cues indicate conflicting emotions is performed, at least in part, by machine logic in a set of computer(s) that is remote from the AR subsystem (the determination of conflicting emotions by machine logic is taught above in claim 1, though specifically by a set of computer(s) that is remote from the AR subsystem is taught by Jerauld paragraphs 0106, 0122 which teach a remote processing environment on a computing environment separate from the AR device (subsystem) that performs the functions of the processing environment which would include the determination of conflicting emotions using machine logic of Jerauld in view of Cunico and Kalinli-Akbacak of claim 1) and which communicates with the AR subsystem over a communication network (Paragraph 0122; Fig. 8, Ref 50); and 
the generation of the conflicting emotions message is performed, at least in part, by machine logic in a set of computer(s) that is remote from the AR subsystem (the generation of the conflicting emotions message by machine logic is taught above in  and which communicates with the AR subsystem over a communication network (Paragraph 0122; Fig. 8, Ref 50).
In regards to claim 5, Jerauld further teaches capturing, by a camera included in the AR system (Fig. 4A/B, Ref 113; Paragraph 0065 teach a front facing camera built into the AR device), a video data set (Paragraph 0065 teaches the camera captures video and still images) including video information indicative of facial expression(s) of the secondary user (Paragraphs 0065, 0105 teach the device, including the camera, detecting the subject’s facial expressions); and parsing the video information (Paragraph 0065 teaches the processing unit processes the video or still images using image segmentation and edge detection techniques (parsing)) to determine at least one emotional cue of the plurality of emotional cues that is based upon facial expression of the secondary user (Paragraphs 0038, 0105 teach the device detecting expressions on the subject’s face and recognizing the emotional state of the subject based upon the facial expression).
Jerauld and Jerauld in view of Cunico do not explicitly teach parsing, by machine logic, the video information to determine at least one emotional cue of the plurality of emotional cues that is based upon facial expression of the secondary user. 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico with the teachings of Kalinli-Akbacak, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico to include using machine learning algorithms and methods for analyzing the facial expression, body posture, and speech inputs of the subject including parsing the input data. Upon such modification, the method and system of Jerauld in view of Cunico would include parsing, by machine logic, the video information to determine at least one emotional cue of the plurality of emotional cues that is based upon facial expression of the secondary user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
In regards to claim 6, Jerauld further teaches capturing, by a camera included in the AR system (Fig. 4A/B, Ref 113; Paragraph 0065 teach a front facing camera built into the AR device), a video data set (Paragraph 0065 teaches the camera captures video and still images) including video information indicative of body posture(s) / movement(s) of the secondary user (Paragraphs 0065, 0105 teach the device, including the camera, detecting the subject’s gestures/body movements or posture); and parsing the video information (Paragraph 0065 teaches the processing unit processes the video o still images using image segmentation and edge detection techniques (parsing)) to determine at least one emotional cue of the plurality of emotional cues that is based upon body posture / movement of the secondary user .
Jerauld and Jerauld in view of Cunico does not explicitly teach parsing, by machine logic, the video information to determine at least one emotional cue of the plurality of emotional cues that is based upon body posture / movement of the secondary user. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject using machine learning algorithms (Abstract; Paragraph 0020) which would include the parsing performed in Jerauld.
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico with the teachings of Kalinli-Akbacak, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico to include using machine learning algorithms and methods for analyzing the facial expression, body posture, and speech inputs of the subject including parsing the input data. Upon such modification, the method and system of Jerauld in view of Cunico would include parsing, by machine logic, the video information to determine at least one emotional cue of the plurality of emotional cues that is based upon body posture / movement of the secondary user. 
In regards to claim 7, Jerauld further teaches capturing, by a camera included in the AR system (Fig. 4A/B, Ref 113; Paragraph 0065 teach a front facing camera built into the AR device), an audio data set (Paragraph 0105 teaches the system captures audio inputs such as the subject’s speech) including audio information indicative of speech of the secondary user (Paragraph 0105 teaches the system captures audio inputs such as the subject’s speech); and parsing the audio information (Paragraphs 0118, 0133 teach the system analyzes speech and specific words from the audio input (data set) including specific characteristics such as pace, rhythm, and pitch (parsed data)) to determine at least one emotional cue of the plurality of emotional cues that is based upon speech of the secondary user (Paragraphs 0038, 0118, 0133 teach the device can determine emotional states by analyzing audible inputs including speech).  
Jerauld and Jerauld in view of Cunico does not explicitly teach parsing, by machine logic, the audio information to determine at least one emotional cue of the plurality of emotional cues that is based upon speech of the secondary user. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject using machine learning algorithms (Abstract; Paragraph 0020) which would include the parsing performed in Jerauld.
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico with the teachings of Kalinli-Akbacak, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico to include using machine learning algorithms and methods for analyzing the facial expression, body posture, and speech inputs of the subject including parsing the input data. Upon such modification, the method and system of Jerauld in parsing, by machine logic, the audio information to determine at least one emotional cue of the plurality of emotional cues that is based upon speech of the secondary user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
In regards to claim 10, Jerauld does not teach wherein the conflicting emotions of the secondary users are a behavior incongruence. However, Cunico further teaches wherein the conflicting emotions of the secondary users are a behavior incongruence (Paragraph 0035 teaches the system determines if the user’s sentiment analysis of their facial expression and speech are in conflict (incongruent as the subject’s speech does not match their expressive sentiment)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld with the teachings of Cunico, as both references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld to include the step of determining that the conflicting emotions are a behavior incongruence. Upon such modification, the method and system of Jerauld would include wherein the conflicting emotions of the secondary users are a behavior incongruence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide the wearer/user insight into the subject’s 
In regards to claim 11, Jerauld further teaches using iterative learning (Paragraph 0119, 0143 teach the system updates a user’s profile to improve accuracy for future analysis) by: 
monitoring the primary user's reactions (Paragraphs 0119, 0143 teaches the system includes past detected emotional states of the wearer (primary user) and updating it based on the wearer’s actions and preferences) to different contextual situations (Paragraph 0138 teaches various scenarios/situations that the system can be set for which take the situational context into consideration for the processing); and 
optimizing an output information stream by a feedback learning mechanism (Paragraphs 0139, 0143 teach the system stores feedback as historical data and can update future feedback based on past data and user profile information improving (optimizing) the output feedback).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Cunico and Kalinli-Akbacak as applied to claim 1 above, and further in view of Clark et al. (US PGPub 20160180735), hereinafter referred to as Clark.
In regards to claim 8, Jerauld further teaches generating a emotions message (Fig 16A, Ref 1604; Paragraphs 0038, 0144 teach feedback given to the wearer about the subject’s emotional state) including natural language text (Fig 16A, Ref 1604; Paragraphs 0038, 0144 teach feedback given to the wearer about the subject’s emotional state including visually in the form of a natural language message (“Audience appears bored”)); and sending the emotions message for presentation by the AR subsystem (Fig 16A/B; Paragraph 0144 teach the feedback being displayed to the wearer by the display of the AR system), in human understandable form and format (Fig 16A/B; Paragraph 0144), to the primary user (Paragraph 0144).
Jerauld and Jerauld in view of Cunico does not explicitly teach generating, by machine logic, a conflicting emotions resolution message that indicates recommended action(s) that the primary user can take to resolve the conflicting emotions of the secondary user; and sending the conflicting emotions resolution message. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject using machine learning algorithms (Abstract; Paragraph 0020).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico with the teachings of Kalinli-Akbacak, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico to include using machine learning algorithms and methods for analyzing the facial expression, body posture, and speech inputs of the subject to determine the emotional cues and conflicting emotional states of the subject. Upon such modification, the method and system of Jerauld in view of Cunico would include generating, by machine logic, an emotions message. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
Jerauld in view of Cunico and Kalinli-Akbacak does not explicitly teach generating, by machine logic, a conflicting emotions resolution message that indicates recommended action(s) that the primary user can take to resolve the conflicting emotions of the secondary user; and sending the conflicting emotions resolution message. However, Clark teaches a system for diagnosing an emotional statement or behavior that violates a social norm or upsets the other individual in a conversation and presents the use with a corrective action suggestion to remedy the situation (conflicting emotions resolution/action to resolve conflicting emotions) using machine learning and natural language processing (Abstract; Paragraphs 0017; 0056, 0068).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico and Kalinli-Akbacak with the teachings of Clark, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems including speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico and Kalinli-Akbacak to include providing a suggested action message to the wearer/primary user to correct the situation or rectify the situation. Upon such modification, the method and system of Jerauld in view of Cunico would include generating, by machine logic, a conflicting emotions resolution message that indicates recommended action(s) that the primary user can take to resolve the conflicting emotions of the secondary user; and sending the conflicting emotions resolution message. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to coach users to improve behavior and engagement with others in conversation (Clark paragraphs 0014, 0017).
In regards to claim 9, Jerauld further teaches the CIM of claim 8 further comprising: presenting the emotions message to the primary user as visual overlay text presented in AR goggles included in the AR system (Abstract; Paragraph 0144; Figs. 15A/B, 16A/B show visual feedback given to the user on the see-through AR device (glasses/goggles)).
Jerauld and Jerauld in view of Cunico and Kalinli-Akbacak does not teach presenting the conflicting emotions resolution message, but as noted above, Clark teaches a system for diagnosing an emotional statement or behavior that violates a social norm or upsets the other individual in a conversation and presents the use with a corrective action suggestion to remedy the situation (conflicting emotions resolution/action to resolve conflicting emotions) using machine learning and natural language processing (Abstract; Paragraphs 0017; 0056, 0068).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico and Kalinli-Akbacak with the teachings of Clark, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems including speech recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico and Kalinli-Akbacak to include providing a suggested action message to the wearer/primary user to correct the situation or rectify the situation. Upon such modification, the method and system of Jerauld in view of Cunico would include presenting the conflicting emotions resolution message. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to coach users to improve behavior and engagement with others in conversation (Clark paragraphs 0014, 0017).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Cunico and Kalinli-Akbacak as applied to claim 1 above, and further in view of Spenciner et al. (US PGPub 20200381117), hereinafter referred to as Spenciner.
In regards to claims 12, 13, and 14, Jerauld teaches learning behavior on an individual level (Paragraph 0119 teaches the system learning the emotional states and interactions (behavior) of the wearer (individual level) and storing the data in the user profile), but Jerauld and Jerauld in view of Cunico and Kalinli-Akbacak does not teach learning behavior on an individual level at least by supervised machine learning [claim 12], unsupervised machine learning [claim 13], or a combination of both supervised and unsupervised machine learning [claim 14]. However, Spenciner teaches a system for determining the emotional state of a medical professional using facial expression recognition (paragraph 0061) and predictive models that include learning behavior on an individual level at least by supervised machine learning (Paragraph 0029 teaches the system creates a predictive model (learned behavior) using supervised machine learning to predict the subjects emotional state), unsupervised machine learning (Paragraph 0029 teaches the system creates a predictive model (learned behavior) using unsupervised machine learning to predict the subjects emotional state), or a combination of both supervised and unsupervised machine learning (Paragraph 0029-0030 teaches the system creates a predictive model (learned behavior) using supervised or unsupervised machine learning to predict the subjects emotional state, the model including one or more algorithms trained by supervised or unsupervised machine learning (combination of both)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico and Kalinli-Akbacak with the teachings of Spenciner, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states using facial expression recognition. One of ordinary skill in the art would modify Jerauld in view of Cunico and Kalinli-Akbacak to include using supervised and/or learning behavior on an individual level at least by supervised machine learning, unsupervised machine learning, or a combination of both supervised and unsupervised machine learning. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the speed and frequency of determining emotional states.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Cunico and Kalinli-Akbacak as applied to claim 1 above, and further in view of el Kaliouby et al. (US PGPub 20150206000), hereinafter referred to as Kaliouby, and further in view of Gondi et al (US PGPub 20140379352), hereinafter referred to as Gondi, and further in view of Spenciner, and further in view of Hwang et al. (US PGPub 20200349938), hereinafter referred to as Hwang.
In regards to claim 15, Jerauld and Jerauld in view of Cunico and Kalinli-Akbacak does not teach developing an ensemble learning model by ingesting a Naive-Bayes classifier and LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model. However, Kaliouby teaches a system for determining the emotional state using facial feature and/or gesture analysis using machine learning including developing/using ensemble learning methods (Abstract; Paragraphs 0038, 0049).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico and Kalinli-Akbacak with the teachings of Kaliouby, as all of the references and the claimed invention are directed to developing an ensemble learning model. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Cunico, Kalinli-Akbacak, and Kaliouby does not teach by ingesting a Naive-Bayes classifier and LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model. However, Gondi teaches a system for identifying the emotional state of a user using speech detection and machine learning including using Naïve-Bayes classifiers (Abstract; Paragraphs 0056, 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, and Kaliouby with the teachings of Gondi, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, and Kaliouby to include using Naïve-Bayes Classifiers as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, and Kaliouby would include ingesting a Naive-Bayes classifier. One of ordinary skill in the art before the effective filing 
Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, and Gondi does not teach ingesting a LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model. However, Spenciner teaches a system for determining the emotional state of a medical professional using facial expression recognition (paragraph 0061) and predictive models that include using LSTM outputs (Paragraph 0046).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, and Gondi with the teachings of Spenciner, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, and Gondi to include using long short-term memory outputs as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, and Gondi would include ingesting a LSTM (Long short-term memory) output. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner does not teach a semi-supervised RL (reinforcement learning) model. However, Hwang teaches a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner with the teachings of Hwang, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner to include using a semi-supervised RL model as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner would include a semi-supervised RL (reinforcement learning) model. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Cunico, Kalinli-Akbacak, and Clark as applied to claim 8 above, and further in view of Chaudhuri ‘228 (US PGPub 20190147228), and further in view of Hwang, and further in view of Prasad et al. (US PGPub 20170206915), hereinafter referred to as Prasad.
In regards to claim 16, Jerauld further teaches correlating a pattern history (Paragraphs 0128, 0130, 0139, 0143 teach the system including user profiles and history that include data of frequency and historical interactions with a plurality of various subjects and that the system uses this history and analysis to identify wearer behavior and improve feedback) and user profile of a plurality of users (Paragraphs 0122, 0139 teach a plurality of user profiles including a contact list with multiple subjects data) in a confined environment (Paragraphs 0047, 0126 teach the system can be used in situations and environments including set subjects indoors (confined environment)) including profile attributes analysis (Paragraphs 0139, 0143 teach the system includes analysis of the profile data (attributes) to improve and perform emotional state analysis of the user and subjects), and as discussed above, Jerauld in view of Cunico, Kalinli-Akbacak, and Clark teach the generation of the conflicting emotions resolution message.  Jerauld in view of Cunico, Kalinli-Akbacak, and Clark does not teach the CIM of claim 8 wherein the generation of the conflicting emotions resolution message includes using one-to-one and one-to-many profile attributes analysis via reinforcement learning model infused with KNN (k nearest neighbors’ algorithm). However, Chaudhuri ‘228 teaches a system for detecting human emotion based on facial expression recognition and user profiles (Abstract; Paragraphs 0088, 0110) including using one-to-one (Paragraph 0126) and one-to-many (Paragraph 0126) profile attributes analysis (Paragraphs 0088, 0098 teach the system includes a plurality of user profiles with profile data which would be compared using the one-to-one and one-to-many analysis taught in paragraph 0126).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, and Clark with the teachings of Chaudhuri ‘228, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, and Clark to include using one-to-one and one-to-many profile using one-to-one and one-to-many profile attributes analysis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve system performance and more accurately use the profile data for analysis and determination of emotional states using a deeper library of profile data.
Jerauld in view of Cunico, Kalinli-Akbacak, Clark, and Chaudhuri ‘228 does not teach reinforcement learning model infused with KNN (k nearest neighbors’ algorithm). However, Hwang teaches a system for determining the emotional information/state of a user using AI/machine learning including reinforcement learning models (Paragraphs 0053, 0065, 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, Clark, and Chaudhuri ‘228 with the teachings of Hwang, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, Clark, and Chaudhuri ‘228 to include using a reinforcement learning model as part of the machine learning of Kalinli-Akbacak and performing the profile analysis detailed above. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, Clark, and Chaudhuri ‘228 would include using a reinforcement learning model. One of ordinary skill in the art before the effective filing date of the claimed 
Jerauld in view of Cunico, Kalinli-Akbacak, Clark, Chaudhuri ‘228, and Hwang does not teach reinforcement learning model infused with KNN (k nearest neighbors’ algorithm). However, Prasad teaches a system for detecting sentiment or emotion of a human using speech recognition (Abstract; Paragraph 0088) using KNN classifiers as part of the machine learning to determine the sentiment or emotion (Paragraphs 0041).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, Clark, Chaudhuri ‘228, and Hwang with the teachings of Prasad, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, Clark, Chaudhuri ‘228, and Hwang to include using a KNN classifier as part of the machine learning of Kalinli-Akbacak and the RL model of Hwang to perform the profile analysis detailed above. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, Clark, Chaudhuri ‘228, and Hwang would include a RL model infused with KNN (k nearest neighbors’ algorithm). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Cunico and Kalinli-Akbacak as applied to claim 1 above, and further in view of Chaudhuri ‘228, and further in view of Chaudhuri ‘279 (US PGPub 20200279279). (Pearson)
In regards to claim 18, Jerauld further teaches monitor a user in view (Abstract; Paragraphs 0116, 0144 teach the system monitors the emotional state of a subject (user) in the field of view of the wearer) to gather their emotional state E (Paragraph 0105 teach the system interprets visual and audio inputs to determine the exhibited emotional states of the subject (user) in view) and cognitive heuristics in a given context C (Paragraphs 0139, 0143 teach the system includes user profiles for the wearer and subjects and stores history including situational data (context) and habits (i.e. cries regularly) (heuristics)), performing the following sub-operations: 
using an emotion correlation (Paragraphs 0002, 0105 teach correlating the emotional states with particular behaviors) and display mechanism (Abstract; Paragraph 0040) to obtain a visual display on the secondary user (Figs. 15A/B, 17A-F; Paragraphs 0144-0145 teach the feedback including the emotional state display being displayed on the subject (secondary user)) to visually represent the secondary user's affective state (Paragraphs 0144-0145), and 
determine a positive or negative association (Paragraph 0038, 0136, 0140 teach the system gives positive, neutral, or negative feedback based on the interaction of the user and subject) based on extrapolating affective states of both of the primary and secondary users (Paragraphs 0105, 0143 teaches the system includes the detected emotional states of the wearer (primary user) and a secondary user/subject).
Jerauld and Jerauld in view of Cunico and Kalinli-Akbacak do not teach performing one-to-one and one-to-many mapping and using Pearson Correlation to correlate a plurality of associative attributes with the primary user. However, Chaudhuri ‘228 teaches a system for detecting human emotion based on facial expression recognition and user profiles performing one-to-one (Paragraph 0126) and one-to-many (Paragraph 0126) profile attributes mapping (Paragraphs 0088, 0098 teach the system includes a plurality of user profiles with profile data which would be compared using the one-to-one and one-to-many analysis taught in paragraph 0126).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico and Kalinli-Akbacak with the teachings of Chaudhuri ‘228, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico and Kalinli-Akbacak to include using one-to-one and one-to-many profile analysis in the machine learning of Kalinli-Akbacak and using the profiles and profile data of Jerauld. Upon such modification, the method and system of Jerauld in view of Cunico and Kalinli-Akbacak would include using one-to-one and one-to-many profile attributes mapping. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve system performance and more accurately use the profile data for analysis and determination of emotional states using a deeper library of profile data.
Jerauld in view of Cunico, Kalinli-Akbacak, and Chaudhuri ‘228 does not teach using Pearson Correlation to correlate a plurality of associative attributes with the primary user. However, Chaudhuri ‘279 teaches a system for detecting human emotion based on facial expression recognition and user profiles (Abstract; Paragraphs 0079) including using machine learning including algorithms using Pearson Correlation (Paragraph 0210) to perform the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Cunico, Kalinli-Akbacak, and Chaudhuri ‘228 with the teachings of Chaudhuri ‘279, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Cunico, Kalinli-Akbacak, and Chaudhuri ‘228 to include using Pearson Correlation as part of the machine learning profile analysis in the machine learning of Kalinli-Akbacak and using the profiles and profile data of Jerauld including a plurality of associative attributes. Upon such modification, the method and system of Jerauld in view of Cunico, Kalinli-Akbacak, and Chaudhuri ‘228 would include using Pearson Correlation to correlate a plurality of associative attributes with the primary user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve system performance and more accurately use the profile data for analysis and determination of emotional states.
Conclusion
Accordingly, claim 18 is objected to and claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715